Order entered September 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00850-CV

                   IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-17-0149

                                            ORDER
       We REINSTATE this appeal.

       By order dated August 9, 2018, we abated this appeal to allow the trial court to conduct a

hearing and make written findings as to whether to appoint counsel for appellant. On August 29,

2018, the trial court’s findings were filed with the Court. The trial court found, among other

things, that “appointment of an ad litem for appellant is not necessary to insure the determination

of the best interest of the children and that such appointment is not otherwise required by the

Texas Family Code.” We ADOPT the trial court’s findings.

       The reporter’s record is overdue. The court reporter has notified the Court that appellant

has not requested preparation of the reporter’s record. Although appellant is indigent and

allowed to proceed without advance payment of costs, he is responsible for requesting the

reporter’s record and filing the request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).

Accordingly, we ORDER appellant to file, WITHIN FIFTEEN DAYS of the date of this order,
written verification that he has requested preparation of the reporter’s record. We caution

appellant that failure to file written verification of the request within the time specified may

result in this Court ordering submission of the appeal without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

                                                    /s/    ADA BROWN
                                                           JUSTICE